Opinion issued March 27, 2003.





 

 




     





In The
Court of Appeals
For The
First District of Texas




NO. 01-01-01091-CR




MARVIN GEOVANNY ESCOBAR, Appellant

V.

THE STATE OF TEXAS, Appellee




On Appeal from the 177th District Court
Harris County, Texas
Trial Court Cause No. 818040




MEMORANDUM OPINION

          Appellant, Marvin Geovanny Escobar, pled nolo contendere to felony sexual
assault of a child and was placed on deferred adjudication community supervision for
five years.  One year later, the State filed a motion to adjudicate his guilt, asserting
that appellant had violated the terms of his community supervision.  The trial court
held a hearing, and then adjudicated appellant’s guilt and assessed punishment at 20
years’ confinement.  
          In two points of error, appellant argues that the trial court erred in denying his
motion to suppress the taped confession presented at his adjudication hearing because
the taped confession was obtained in violation of his Fifth and Sixth Amendment
rights.
          No appeal may be taken from a determination by a trial court of whether to
proceed with an adjudication of guilt on the original charge due to a violation of a
condition of community supervision.  Tex. Code Crim. Proc. Ann. art 42.12 § 5(b)
(Vernon 1979 & Supp. 2003).  A defendant on deferred adjudication who is
adjudicated  guilty of the original charge may not raise on appeal contentions of error
in the adjudication of guilt process.  Connolly v. State, 983 S.W.2d 738, 741 (Tex.
Crim.  App. 1999).  This includes assertions that the evidence used at the adjudication
hearing was illegally obtained.  Holder v. State, 618 S.W.2d 80, 81 (Tex. Crim. App.
1981).  See also Reagan v. State, 832 S.W.2d 125,127 (Tex. App.—Houston [1st
Dist.] 1992, no pet.).  Accordingly, we overrule both of appellant’s points of error.
Conclusion
          We affirm the judgment of the trial court.
           
George C. Hanks, Jr.
                                                             Justice

Panel consists of Chief Justice Radack and Justices Nuchia and Hanks.
Do not publish.  Tex. R. App. P. 47.2(b).